WALKER, Chief Justice.
On authority of the opinion of the Supreme Court answering questions certified by us to it in this case (153 S.W.2d 434), the judgment of the lower court must be reversed and judgment here rendered in favor of appellants affirming in all respects the order of the County School Trustees of Orange County, passed at a regular meeting of said County School Trustees held on the 12th day of June, 1939, detaching from Prairie View Common School District No. 8, Orange County, Texas, that certain territory described as follows: Lying South of the Bessie Heights Road starting at the intersection of Highway 87 and the Bessie Heights Road; going South meandering Highway 87, to a point known as the South line of the William Dyson Survey; thence West along said Dyson line to where it intersects a County Road known as the Mrs. Turner Road; thence North to the intersection of the Bessie Heights Road; thence along North line of the Prairie View Common School District and the South line of the Orangefield Independent School District, to the place of beginning, and re-defining the boundaries of said Prairie View Common School District No. 8 and attaching the above described territory to the Orangefield Independent School District and re-defining the boundaries of Orangefield Independent School District Reversed and rendered.